Decree modified and as so modified affirmed, without costs of this appeal to either party. Held, where an executor who is a lawyer seeks to charge for legal services in addition to his fees as executor,* such services and the value thereof should be shown by clear and convincing evidence, apart from such as are administrative. The hypothetical question upon which the opinion of the lawyers as to the value of the legal services is based, covers services of both kinds, and it is difficult to tell upon what particular services such opinion is founded. We *927are of opinion that $5,000 is ample compensation for all of the services rendered and that the allowance made by the surrogate should be reduced accordingly. All concur.

 See Code Civ. Proc. § 2753.— [Rep.